                 Case 18-50927-KJC          Doc 2-2      Filed 10/22/18       Page 1 of 2



                                     CERTIFICATE OF SERVICE

I, Colin R. Robinson, certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made. I further certify
that the service of this summons and a copy of the complaint were made October 22, 2018 by:


        Mail Service: Regular, first class United States mail, postage fully pre-paid, and certified mail,
        return receipt requested addressed to:

                                   SEE ATTACHED SERVICE LIST

        Personal Service: By leaving the process with defendant or with an officer or agent of defendant
at:


        Residence Service: By leaving the process with the following adult at:


        Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at:


        Publication: The defendant was served as follows: [Describe briefly]


        State Law: The defendant was served pursuant to the laws of the State of ___________________,
        as follows: [Describe briefly]                                                  (name of state)

        Under penalty of perjury, I declare that the foregoing is true and correct.


Dated: October 22, 2018                                    /s/ Colin R. Robinson
                                                           Colin R. Robinson (DE Bar No. 5524)
                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                           919 North Market Street, 17th Floor
                                                           Wilmington, DE 19899-8705 (Courier 19801)




DOCS_DE:221615.1 83990/002
                 Case 18-50927-KJC     Doc 2-2   Filed 10/22/18   Page 2 of 2



Tintri – Service List re Dasher Technologies
Main Case No. 18-11625 (KJC)
Adv. Case No. 18-50927 (KJC)
Doc. No. 221615
01 – First Class Mail
01 – Certified Mail

First Class Mail
Dasher Technologies, Inc.
675 Campbell Technology Parkway
Suite 100
Campbell, CA 95008

Certified Mail
Dasher Technologies, Inc.
675 Campbell Technology Parkway
Suite 100
Campbell, CA 95008




DOCS_DE:221615.1 83990/002
